                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CARA RYAN,

                  Plaintiff,                            8:19CV280

      vs.
                                                     MEMORANDUM
WILLIAM DRUCKLIEB,                                    AND ORDER

                  Defendant.

       This matter is before the court on Defendant’s Motion for Leave to Appeal
in Forma Pauperis. (Filing No. 11.) Defendant filed a Notice of Appeal (filing no.
10) on August 12, 2019. Defendant appeals from the court’s Memorandum and
Order and Judgment dated July 11, 2019, and the court’s July 15, 2019
Memorandum and Order. (Filing Nos. 5, 6, & 9.) Upon review of Defendant’s
Motion for Leave to Appeal in Forma Pauperis, the court finds Defendant is
entitled to proceed in forma pauperis on appeal.

     IT IS ORDERED that Defendant’s Motion for Leave to Appeal in Forma
Pauperis (filing no. 11) is granted.

      Dated this 16th day of August, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
